DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/17/2021.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an edge content storage configured to store…., an edge server configured to receive… host system configured to….in claim 12 & 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Publication # 2020/0126187 (hereinafter Park) in view of Choi et al. U.S. Patent Publication # 2021/0097646 (hereinafter Choi)
With respect to claim 1, Park teaches a method performed by one or more processors (Paragraph 98-99) comprising:
-downscaling video content using a downscaling neural network model (i.e. first image obtained by performing downscaling on an original image having high resolution.  Furthermore in Paragraph 355, it states obtaining image data of 4k and 20Mbps that is AI downscaled by performing downscaling on original image data of 8k and 60 Mbps through a DNN (i.e. deep neural network))(Paragraph 79, 87, 355) 

-upscaling the video stream to one of a plurality of resolutions associated with the plurality of upscaling neural network models for display on the client device (i.e. terminal performing AI upscaling on the AI encoded image data based on the selected DNN configuration information through the second DNN trained jointly with the first DNN.  Furthermore, Table 1 provides plurality of resolutions associated with bitrate and in Fig. 22-24, it provides different upscaling neural network model with plurality of resolutions ) (Paragraph 75, 88, 291-296, 355-365, 381, 415-432, 464)(Table 1)(Fig. 22-24)
Park implicitly teaches downscaled video content as video stream (Paragraph 87-88) and multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) and upscaling the video stream to one of plurality of resolutions associated with the plurality of upscaling neural network models for display on the client device (Paragraph 167-179, 181-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).

	With respect to claim 3, Park and Choi teaches the method of claim 2, but Park further teaches wherein the downscaling neural network model is trained using a training dataset (Paragraph 71, 114) comprising video content and associated type information (Paragraph 141, 213, 222)
	With respect to claim 4, Park and Choi teaches the method of claim 1, but Park further teaches wherein the video content includes associated metadata identifying a type of video content (Paragraph 141, 213, 222), and wherein the downscaling model is trained to generate the downscaled video content for the type of video content (Paragraph 291-296).
	With respect to claim 5, Park and Choi teaches the method of claim 1, but Park further teaches wherein the downscaled video content and the plurality of upscaling neural network model are stored for access by an edge server (Paragraph 70, 264, 279, 291-296, 464).  
Park implicitly teaches multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) downscaled video content and the plurality of upscaling neural network models are stored for access by an edge server (Paragraph 155-156, 161-162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).

	With respect to claim 6, Park and Choi teaches the method of claim 1, but Park further teaches wherein transmitting the downscaled video content as the video and the plurality of upscaling neural network models is performed by the edge server (Paragraph 87-88, 291-296, 464)
Park implicitly teaches multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) transmitting the downscaled video content as the video stream and the plurality of upscaling neural network models is performed by an edge server (Paragraph 155-156, 160-162, 175-176).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).
	With respect to claim 7, Park and Choi teaches the method of claim 1, but Park further teaches  wherein the client device is configured to select one of the plurality of upscaling neural network models for use by the client device (Paragraph 291-296, 464)
Park implicitly teaches multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) select one of the plurality of 
	With respect to claim 8, Park and Choi teaches the method of claim 1, but Park further teaches wherein the method is performed by a video streaming system (Paragraph 259-263)
	With respect to claim 10, Park and Choi teaches the method of claim 1, but Park further teaches further comprising: receiving a request from the client device for the video content (Paragraph 24, 262); detecting a network bandwidth (i.e. bitrate of the image data obtained as the result of performing the first encoding is 15 Mbps)(Paragraph 146, 263); and selecting the downscaling neural network model based on the detected network bandwidth (Paragraph 263-266, 276-279)
	With respect to claim 11, Park and Choi teaches the method of claim 1, but Park further teaches further comprising: receiving a request from the client device for the video content (Paragraph 24, 262); determining a client device configuration (Paragraph 291-296); and selecting one of the plurality of upscaling neural network models based on the determined client device configuration (Paragraph 291, 295-296).
Park implicitly teaches multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) selecting one of the plurality of upscaling neural network models based on the determined client device configuration (Paragraph 175-
With respect to claim 12, Park teaches a system comprising:
	-an edge content storage configured to store video content (Paragraph 264) and upscaling neural network scaling models associated with the video content  (i.e. DNN model)(Paragraph 199, 221, 354-356, 371, 462, 464); and
	-an edge server configured to receive an instruction to stream selected video content to a client device (i.e. receive request to stream image data) (Paragraph 262-263 264-265)  stored on the edge content storage (i.e. stream image that is to be transmitted from the server to the terminal)(Paragraph 262-263) and stream the stored video content (i.e. streaming the image data)(Paragraph 262, 263) and a plurality of scaling neural models to the client device (i.e. transmitting/streaming AI encoded image data of FHD and 7Mbps together with AI data related to AI downscaling in response to a request from the first terminal, wherein the first terminal may AI upscaling on the image data which is received in response to the request through DNN which is neural network) (paragraph 355-358, 262-263)
-wherein the plurality of upscaling neural network models is associated with a plurality of upscaling resolutions respectively, associated with the selected video content (i.e. terminal performing AI upscaling on the AI encoded image data based on the selected DNN configuration information through the second DNN trained jointly with the first DNN.  Furthermore, Table 1 provides plurality of resolutions associated with bitrate and in Fig. 22-24, it provides different upscaling neural network model with plurality of resolutions ) (Paragraph 75, 88, 291-296, 355-365, 381, 415-432, 464)(Table 1)(Fig. 22-24)

Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) and the plurality of upscaling neural network models is associated with a plurality of upscaling resolutions respectively, associated with the selected video content (Paragraph 167-179, 181-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).
With respect to claim 13, Park teaches the system of claim 12, further comprising a host system configured to downscale video content using a downscaling neural network model (i.e. first image obtained by performing downscaling on an original image having high resolution)(Paragraph 79, 87) and transmit the downscaled video content (i.e. downscaled video content as a stream) (Paragraph 87-88) and the upscaling neural network models to the edge server (i.e. transmitting adjusted bitrate and resolution of image data from the server to the terminal based on network model)(Paragraph 263-265, 291-296, 464) ;
Park implicitly teaches downscaled video content as video stream (Paragraph 87-88) and multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179).  It would have been obvious 
With respect to claim 14, Park and Choi teaches the system of claim 13, but Park further teaches wherein the host system comprises an upscaling neural network model training system configured to generate the upscaling neural models (Paragraph 221, 293-296)
With respect to claim 15, Park and Choi teaches the system of claim 14, but Park further teaches wherein the upscaling model training system is configured to detect a video content type  (Paragraph 291-296, 464) and train the upscaling neural network models to optimize upscaling of video for the video content type  (Paragraph 291-296, 464)
With respect to claim 16, Park and Choi teaches the system of claim 14, but Park further teaches comprises a downscaling neural network model training system configured to train a downscaling neural network model to receive a video content (Paragraph 87-88) and generate downscaled video content for streaming (Paragraph 291-296, 464)
With respect to claim 17, Park and Choi teaches the system of claim 13, but Park further teaches wherein the video content includes associated metadata identifying a type of video content  (Paragraph 141, 213, 222), and wherein the downscaling neural network model is trained to generate the downscaled video content for the type of video content (Paragraph 291-296)
With respect to claim 18, Park teaches the system of claim 12, but Park further teaches wherein the client device is configured to select one of the plurality of the upscaling neural models for use by the client device in preparing the selected video content for display (i.e. terminal performing AI upscaling on 
Park implicitly teaches downscaled video content as video stream (Paragraph 87-88) and multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) and select one of the plurality of the upscaling neural models for use by the client device in preparing the selected video content for display (Paragraph 167-179, 181-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).
With respect to claim 20, Park teaches the system of claim 13, but Park further teaches comprising the client device, wherein the client device is configured to: receive the selected video content including the plurality of the upscaling neural network models (i.e. performing AI upscaling on the AI encoded image data based on the selected DNN configuration information through the second DNN trained jointly with the first DNN.  Furthermore, Table 1 provides plurality of resolutions associated with bitrate and in Fig. 22-24, it provides different upscaling neural network model with plurality of resolutions ) (Paragraph 75, 88, 291-296, 355-365, 381, 415-432, 464)(Table 1)(Fig. 22-24) decode the received video content (Paragraph 85); upscale the decoded video content using one of the plurality of the upscaling neural network models (Paragraph 291-296); and streaming the upscaled video content to a media player for display (Paragraph 352-360) (i.e. performing AI upscaling on the AI encoded image data based on the selected DNN configuration information through the second DNN trained jointly with the first DNN.  
Park implicitly teaches downscaled video content as video stream (Paragraph 87-88) and multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) and select one of the plurality of the upscaling neural models for use by the client device in preparing the selected video content for display (Paragraph 167-179, 181-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).
Claims 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Publication # 2020/0126187 (hereinafter Park) in view of Choi et al. U.S. Patent Publication # 2021/0097646 (hereinafter Choi) further in view of Malzbender et al. U.S. Patent Publication # 2012/0026277 (hereinafter Malzbender)
With respect to claim 9, Park and Choi teaches the method of claim 1, but fails to further teaches further comprising initiating a video conferencing session.
Malzbender teaches initiating a video conferencing session. (Paragraph 68, 69, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Malzbender’s teaching in Park and Choi’s teaching to come up with initiating a video 
With respect to claim 19, Park  and Choi teaches the system of claim 12, but fails to further teaches further comprising initiating a video conferencing session.
Malzbender teaches initiating a video conferencing session. (Paragraph 68, 69, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Malzbender’s teaching in Park and Choi’s teaching to come up with initiating a video conferencing session.  The motivation for doing so would be to communicate with other participants via video and rearranging the cropped video stream for the video conference. 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant states Park does not teach “transmitting the downscaled video content as a video stream and a plurality of upscaling neural models to a client device” and “upscaling the video stream to one of the plurality of resolutions associated with the plurality of upscaling neural network models for display on the client device”.
Examiner respectfully disagrees with the applicant because in Paragraph 355-358, Park clearly teaches transmitting the downscaled video content as a video stream and a plurality of upscaling neural network models to a client device (i.e. transmitting AI encoded image data of FHD and 7Mbps together with AI data related to AI downscaling in response to a request from the first terminal, wherein the first terminal may AI upscaling on the image data which is received in response to the request through DNN which is neural network) (paragraph 355-358). Furthermore, in Paragraph 305-308,  Park teaches server may transmit the AI encoded image data through DNN including information that may be needed for upscaling AI encoded image data wherein the information indicating whether AI downscaling has been applied.  

Park implicitly teaches downscaled video content as video stream (Paragraph 87-88) and multiple upscaling neural network model but does not explicitly state plurality of upscaling neural network models.
Choi teaches plurality of upscaling neural network models (i.e. group of super resolution models having different complexity, wherein the super resolution model may generate a single image super resolution model that produces high resolution image)(Paragraphs 167-179) and upscaling the video stream to one of plurality of resolutions associated with the plurality of upscaling neural network models for display on the client device (Paragraph 167-179, 181-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Choi’s teaching in Park’s teaching to come up with having plurality of upscaling neural network models for upscaling the video stream to one of the plurality of resolutions.  The motivation for doing so would be to generate a group of super resolution models including neural network having a large number of hidden layers (paragraph 179).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Sviridenko et al. U.S. Patent Publication # 2021/0076016 which in Paragraph 56 teaches converting the original color and/or grayscale image in the current frame in two or four level block and white image in the form of sketch.

C).  Chappalli et al. U.S. Patent Publication # 2008/0285650 which in Paragraph 34 teaches reformatting the reconstructed video data in order to display it on a video display device with certain video format requirements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453